THIRD AMENDMENT TO LEASE

        This Third Amendment to Lease is made and entered into as of the 30th
day of July, 2007 by and between Northland Cambridge Street LLC ,
successor-in-interest to 80 Cambridge Street, LLC (“Landlord”) and Palomar
Medical Technologies, Inc. (“Tenant”).

        WHEREAS, Landlord and Tenant are parties to that certain Commercial
Lease dated June 17, 1999, as amended by First Amendment to Lease dated as of
March 20, 2000 and by Second Amendment to Lease dated as of January 18, 2006
(collectively, the “Lease”), with respect to certain premises consisting of
approximately 55,450 rentable square feet (the “82 Cambridge Street Premises”)
in, and comprising the entire rentable area of, the building located at and
known as 82 Cambridge Street, Burlington, Massachusetts;

        WHEREAS, Tenant desires to lease the entire rentable area of the
building owned by Landlord and located at and known as 80 Cambridge Street,
Burlington, Massachusetts (the “80 Cambridge Street Building”); and

        WHEREAS, Landlord is willing to lease the entire rentable area of the 80
Cambridge Street Building to Tenant upon the terms and conditions hereinafter
set forth.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows (capitalized terms used herein without definition shall have the
meanings ascribed to them in the Lease):

    1.        Landlord hereby demises and leases to Tenant, and Tenant hereby
accepts from Landlord, the entire rentable area of the 80 Cambridge Street
Building containing approximately 13,600 rentable square feet, substantially as
shown on the plan attached hereto as Exhibit A and made a part hereof (the “80
Cambridge Street Premises”) for a term commencing as of October 1, 2007 and
expiring on August 31, 2009. The demise of the 80 Cambridge Street Premises
shall otherwise be upon and governed by all of the terms and conditions of the
Lease (as hereby amended)applicable to the demise of the 82 Cambridge Street
Premises, except as follows or as otherwise provided in this Amendment:


    A.               The Base Rent payable in respect of the 80 Cambridge Street
Premises shall be $136,000.00 per year (i.e., $11,333.33 per month).


    B.               Tenant shall pay to Landlord, as additional rent, Tenant’s
share (i.e., 100%) of the real estate taxes levied against the 80 Cambridge
Street Building and the land on which it is situated during the term of the
Lease in respect of the 80 Cambridge Street Premises. For the avoidance of
doubt, Tenant shall pay its share of real estate taxes without regard to Base
Taxes (i.e., Base Taxes are considered to be zero for purposes hereof).


--------------------------------------------------------------------------------

    C.               Tenant shall pay to Landlord, as additional rent, Tenant’s
share (i.e., 100%) of the Operating Costs with respect to the 80 Cambridge
Street Building during the term of the Lease in respect of the 80 Cambridge
Street Premises. For the avoidance of doubt, Tenant shall pay its share of such
Operating Costs without regard to Base Operating Costs (i.e., Base Operating
Costs are considered to be zero for purposes hereof).


    D.               Landlord shall have no obligation to provide any utilities
or services in connection with Tenant’s demise of the 80 Cambridge Street
Premises, except that Landlord shall, at Tenant’s expense, provide snow and ice
removal from the walkways and parking areas serving the 80 Cambridge Street
Building and landscaping and lawn cutting. Except as provided above, Tenant
shall contract and pay directly for all utilities and services for the 80
Cambridge Street Premises, including, without limitation, heat, air
conditioning, water and sewer service, trash removal, security, cleaning and
janitorial services.


    E.               Tenant shall have the right to use the parking facilities
serving the 80 Cambridge Street Building during the term of the Lease in respect
of the 80 Cambridge Street Premises on an unreserved unallocated basis. The
second, third and fourth sentences of Section 16 of the Lease shall not apply to
the demise of the 80 Cambridge Street Premises.


    F.               Tenant shall not install any signage in or on the 80
Cambridge Street Premises, 80 Cambridge Street Building or the land on which it
is situated without Landlord’s prior written consent in each instance obtained.


    G.               The provisions of Sections 34, 35, 36, 37 and 38 of the
Lease shall not apply to the demise of the 80 Cambridge Street Premises.


    H.               Tenant acknowledges and agrees that it has had an
opportunity to inspect the 80 Cambridge Street Premises and that it is taking
and leasing the 80 Cambridge Street Premises “as-is”, without any obligation on
the part of Landlord to prepare or construct the 80 Cambridge Street Premises
for Tenant’s use or occupancy or to provide any allowance or contribution with
respect thereto. Tenant further acknowledges and agrees that Landlord has made
no representation or warranty as to the condition of the 80 Cambridge Street
Premises and that it is relying upon its own inspection of the 80 Cambridge
Street Premises in entering into this Amendment. To the extent and insofar as
there is any work required to prepare the 80 Cambridge Street Premises for
Tenant’s occupancy, the same shall be performed by Tenant at its sole cost and
expense in accordance with plans and specifications therefor prepared by (and at
the expense of) Tenant and approved by Landlord and otherwise in accordance with
and subject to the terms and provisions of the Lease.


    2.        In addition to the security deposit which Landlord is currently
holding under the Lease, Tenant shall, at the time that Tenant executes and
delivers this Amendment to Landlord, deliver to Landlord an additional security
deposit (the “Additional Security Deposit”) in the amount of $13,600.00, to be
held by Landlord as additional security for Tenant’s obligations under the
Lease, as hereby amended. The Additional Security Deposit shall otherwise be
held by Landlord subject to and in accordance with the applicable terms and
conditions of Section 2 of the Lease.

--------------------------------------------------------------------------------

    3.        If Tenant timely and properly exercises its right to extend the
term of the Lease as provided in the Lease, such extension shall apply to both
the 82 Cambridge Street Premises and the 80 Cambridge Street Premises. The
demise of the 82 Cambridge Street Premises and the 80 Cambridge Street Premises
for the extension term shall be upon the terms and conditions of the Lease (as
hereby amended) in effect immediately preceding the commencement of the
extension term and applicable to the 82 Cambridge Street Premises and the 80
Cambridge Street Premises (respectively), except that the Base Rent shall be
determined in accordance with the provisions.

    4.        Rent and other charges payable under the Lease (as hereby
amended), in respect of both the 82 Cambridge Street Premises and the 80
Cambridge Street Premises, shall hereafter be sent by Tenant to Landlord c/o
Northland Investment Corporation, P.O. Box 845978, Boston, MA 02284-5978, or to
such other place as Landlord shall hereafter from time to time in writing
designate. Landlord’s notice address as set forth in Section 22 of the Lease is
hereby changed to be: c/o Northland Investment Corporation, 2150 Washington
Street, Newton, MA 02462.

    5.        The following new Section 40 is hereby inserted in the Lease after
Section 39 thereof and shall apply to Tenant’s demise of the 82 Cambridge Street
Premises and the 80 Cambridge Street Premises:


  LESSEE specifically agrees to look solely to LESSOR’s interest in the building
at the time owned for recovery of any judgment from LESSOR; it being
specifically agreed that in no event shall any of the direct or indirect
officers, trustees, directors, partners, beneficiaries, joint venturers,
members, stockholders or other principals or representatives, and the like,
disclosed or undisclosed, of LESSOR ever be personally liable for any such
judgment, or other liability or for the payment of any monetary obligation to
LESSEE; and in no event shall LESSOR (original or successor) or any such
officers, etc., as aforesaid, ever be liable to LESSEE for any lost profits or
indirect or consequential damages suffered by LESSEE from whatever cause.


    6.        Tenant warrants that it has had no dealings with any broker or
agent in connection with the negotiation or execution of this Amendment other
than Northland Investment Corporation (“Northland”). Tenant agrees to indemnify
Landlord and hold Landlord harmless from and against any and all costs, expenses
or liability for commissions or other compensation or charges claimed by or
awarded to any broker or agent (other than Northland) who dealt with Tenant with
respect to this Amendment.

    7.        Except as amended hereby, all of the terms and provisions of the
Lease are hereby ratified, confirmed and approved in all respects.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment
under seal as of the day and year first above written.


  LANDLORD:       NORTHLAND CAMBRIDGE STREET LLC       By: /s/ Mark P.
Consoli                   Name: Mark P. Consoli      Title: Treasurer


  TENANT:       PALOMAR MEDICAL TECHNOLOGIES, INC.       By:/s/ Paul S.
Weiner                     Name: Paul S. Weiner      Title: Chief Financial
Officer

--------------------------------------------------------------------------------

EXHIBIT A

PLAN SHOWING LOCATION OF 80 CAMBRIDGE STREET PREMISES









--------------------------------------------------------------------------------